FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                       August 22, 2012

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff-Appellee,

v.                                                        No. 11-4181
                                                 (D.C. No. 2:06-CV-00750-CW)
MARK SIMONS; JOYCE W. SIMONS,                               (D. Utah)

             Defendants-Appellants,

and

SIMONS FAMILY TRUST; SIMONS
ENTERPRISES TRUST; GREENPOINT
MORTGAGE; JP MORGAN CHASE &
CO., as Successor in Interest to Bank
One, Utah, N.A.; J. BARRES JENKINS;
NORMA C. JENKINS,

             Defendants.


                            ORDER AND JUDGMENT*


Before HOLMES, Circuit Judge, BRORBY, Senior Circuit Judge, and EBEL,
Circuit Judge.


*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Mark Simons and Joyce W. Simons (“the Simonses”) appeal pro se from the

district court’s order granting summary judgment to the United States (“the

government”) thereby reducing to judgment federal income tax assessments and

foreclosing related liens against the Simonses’ real property. Our jurisdiction arises

under 28 U.S.C. § 1291. “We review the district court’s grant of summary judgment

de novo.” United Fire & Cas. Co. v. Boulder Plaza Residential, L.L.C., 633 F.3d
951, 956 (10th Cir. 2011).

      The government filed suit against the Simonses to reduce to judgment federal

income tax assessments for 1992 through 2000 and to foreclose federal tax liens

against two parcels of the Simonses’ real property. The government also included

the mortgage holder and others with potential interests in the property as defendants.

Judgments of default entered against these other defendants, after which the

government and the Simonses filed cross-motions for summary judgment. A

magistrate judge issued a thorough Report and Recommendation, concluding that the

government’s motion should be granted and the Simonses’ motion should be denied.

He recommended that the government’s tax assessments be reduced to judgment

because the Simonses did not substantively challenge the government’s evidence that

they owed taxes, penalties, and interest covering the years in question. Likewise, the

magistrate judge recommended that the tax liens be foreclosed against the Simonses’




                                         -2-
real property because they failed to substantively controvert the government’s

evidence.1

      Noting that the Simonses’ only objection was their lack of consent to

proceeding before a magistrate judge, the district court adopted the magistrate

judge’s recommendation, and granted summary judgment to the government on

February 24, 2010.2 Although the district court entered judgment for the tax

assessments, it did not direct that the tax liens be foreclosed and the property sold.

As such, when the Simonses appealed the district court’s judgment, it was not yet

final, and we dismissed the appeal for lack of jurisdiction. Thereafter, the district

court issued an order of foreclosure and decree of sale, entering judgment in favor of

the government. The Simonses appeal.

      The Simonses submit a number of arguments, most of which are consistent

with other tax-protester cases, challenging the propriety of the district court’s order.

Having reviewed the briefs, the record, and applicable law, we conclude the

Simonses have not identified any reversible error in this case. We therefore AFFIRM

the district court’s August 30, 2011 judgment for substantially the same reasons


1
        Following issuance of the magistrate judge’s report, the Simonses petitioned
this court for a writ of mandamus, requesting that we require the district court to
strike the report. We denied the petition. In re: Simons, No. 10-4032, (10th Cir.
filed Feb. 3, 2010).
2
       Consent is not required for referral to a magistrate judge under
28 § 636(b)(1)(B). Garcia v. City of Albuquerque, 232 F.3d 760, 766 (10th Cir.
2000).


                                          -3-
articulated in the magistrate judge’s Report and Recommendation, and adopted by the

district court in its February 24, 2010 Order and Memorandum Decision.


                                             Entered for the Court


                                             Jerome A. Holmes
                                             Circuit Judge




                                       -4-